Citation Nr: 1514696	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-21 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Whether new and material evidence to reopen a claim for entitlement to service connection for low back disability, claimed as residuals of low back strain, has been received. 

2.  Entitlement to service connection for low back disability, claimed as residuals of low back strain.  


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1973 to December 1976. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision in which the RO declined to reopen the Veteran's claim for entitlement to service connection a low back disability, claimed as residuals of low back strain.  In February 2012, the Veteran filed a notice of disagreement (NOD), and a statement of the case (SOC) was issued in May 2013.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2013. 

In October 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing has been associated with the claims file.  At the time of the hearing, the record was held open for 60 days to allow for the submission of additional evidence.  During this period, the Veteran's representative submitted a private medical opinion regarding the Veteran's back disability, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

As regards characterization of the appeal, the Board notes that it has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and in view of the Board's favorable disposition of the request to reopen-the Board has characterized the appeal as now encompassing both matters set forth on the title page. 

The Board notes that, in addition to the paper claims file, this appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  In addition to the VBMS file, the Veteran has a paperless, electronic file in Virtual VA.  Except for the transcript of the October 2013 hearing, the Veteran's Virtual VA file contains documents that are duplicative of those already associated with his paper claims file.  A review of the VBMS file reveals that the documents contained therein are either duplicative of records already associated with the paper file, or irrelevant to the claims on appeal.

The Board's decision reopening the previously denied claim for service connection for low back disability, claimed as residuals of low back strain, is set forth below.  The claim for service connection for that disability, on the merits, is addressed in the remand following the order; that matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein have been accomplished.  

2.  Most recently, in an April 2010 decision, the Board declined to reopen a previously-denied claim for service connection for a low back disability, claimed a residuals of low back strain. 

3.  New evidence has been associated with the claims file since the April 2010 Board denial that is not cumulative or redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back disability, claimed as residuals of low back strain. 


CONCLUSIONS OF LAW

1.  The April 2010 decision in which the Board denied service connection for a low back disability, claimed as residuals of low back strain, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).
 
2.  As evidence pertinent to the claim for service connection for a low back disability, claimed as residuals of low back strain, received since the Board's April 2010 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the Board's favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished. 

At the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

By way of history, in a May 1989 rating decision, the AOJ denied the Veteran's claim for service connection for low back disability, claimed as residuals of an in-service sprain.  The AOJ found that there was no evidence linking the Veteran's existing back disability to his in-service injury.  In December 1990, the Board found that a chronic back disorder was not incurred in or aggravated by service, and denied the Veteran's claim.  In June 2005, the AOJ determined that no new and material evidence had been submitted to warrant reopening the claim and issued a rating decision denying the Veteran's claim for service connection.  

In a June 2008 rating decision, the AOJ denied the Veteran's claim for service connection, finding that no new and material evidence had been submitted.  Following appeal of that decision, as noted, in April  2010,  indicated above, the Board denied the Veteran's claim for service connection for a low back disability, finding no new and material evidence had been submitted.

The evidence of record at the time of the April 2010 Board decision consisted of the Veteran's previously-considered service treatment records, post-service treatment records and employment information, lay statements in support of the Veteran's claim, letters from the Veteran to servicemen with whom he served, and congressional correspondence.  The service treatment records show the Veteran was treated in November 1975 for an injury to his back sustained in May of that year.    The post-service treatment records and employment records documented multiple subsequent injuries to the Veteran's back, and continuing treatment for back pain.  The Veteran's statements and his letters to his fellow servicemen describe his in-service injury.  None of the evidence in the file at that time included medical comment or  opinion linking the Veteran's current back disability to service.

The basis for the Board's April 2010 denial was that, while the evidence described an in-service back injury and current back problems, it was duplicative of evidence already submitted and previously considered by the AOJ when denying his claim.  The evidence of record in April 2010 still included no medical evidence or opinion  linking any current back disability to service or indicating that any of the Veteran's current  back complaints and abnormalities represented residuals of the in-service back injury.  The Board concluded that no new and material evidence had been received, and declined to reopen the claim. 
Unless the Chairman orders reconsideration, or one of the exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 . Here,  the April 2010 Board decision denying service connection for a low back disability, claimed as residuals of low back strain, is final as to the evidence then of record. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in November 2010.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the Board's April 2010 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the April 2010 Board decision includes the Veteran's Social Security Administration (SSA) records, as well as July 2012 and November 2013 reports from Dr. G., a private orthopedist.  The private medical reports indicate that the doctor reviewed the Veteran's documented medical history and concluded that the Veteran's current back disability was related to his in-service injury. 

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a low back disability, claimed as residuals of low back strain. 

As noted, at the time of the prior, April 2010 Board decision, the evidence of record consisted of service treatment records documenting the Veteran suffered an injury to his back while in service, and post-service treatment records and employment information showing that the Veteran was treated on a regular basis for back problems.  However, there was then  no competent medical evidence or opinion indicating a medical nexus between  the Veteran's low back disability and his  military service.  The newly received medical opinion evidence-specifically, the July 2012 and November 2013 letters from Dr. G.-relate the Veteran's current low back disability to his military service. 

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the April 2010 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the disability under consideration and relates that disability to the military service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection. for low back disability, claimed as residual to f low back strain. 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for a low back disability, claimed as residuals of low back strain, has been received, to this limited extent, the appeal is granted.


REMAND

As discussed above, the Board is reopening the Veteran's claim for service connection for a low back disability, claimed as residuals of low back strain; however, a review of the record reflects that additional development of the reopened claim is warranted.  

.  As indicated above,  the Board has found   that the July 2012 and November 2013 letters from Dr. G which indicate that the Veteran's current back disability had its onset in service provide a sufficient basis to reopen the previously denied claim.  The opinions reflected in these letters-in particular, the more detailed and expanded most recent letter-are supportive of claim, but do not fully and persuasively support  an award of service connection, on the merits.  Significantly, the doctor noted but did not address the significance, if any, of the Veteran's multiple post-service injuries to his back-to include an injury within 6 months of the Veteran's discharge from service (apparently, per the Veteran's report).  The Veteran's post-service medical records clearly document that the Veteran sustained injuries to his back in 1982, 1984, and 1988.  It is also unclear whether the physician had access to, and had reviewed, all of the Veteran's in- and post-service medical records in formulating the opinions expressed. 

Under these circumstances, the Board finds that a VA examination to obtain further medical opinion by an appropriate physician-based on full consideration of the of all of the Veteran's documented medical history and assertions, and supported by complete clearly-stated rationale-is needed to resolve the claim for service connection on the merits.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably the notice(s) of the examination sent to him by the appropriate VA medical facility. 

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should 
give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding, pertinent medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the  claim for service connection remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Send to the Veteran and his attorney  a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for service connection on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain any outstanding, pertinent  records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.  

The contents of the entire, electronic claims file , to include a complete copy of this REMAND, must be made available to individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include x-rays), should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

The examiner should clearly identify all diagnosed spine disability(ies), to include any validly diagnosed disorder at any time pertinent to the claim on appeal (even if now resolved).  In doing so, the examiner should specify the segment(s) of the spine affected. 

Then, for each diagnosed disorder, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service. 

In rendering the requested opinion, the examiner must consider and discuss all relevant  evidence.to include service treatment records referencing in service back injury; all lay and medical evidence referencing post-service back injury, to include documented  post-service back injuries in 1982, 1984 and 1988;  Dr. G's July 2012 and November 2013 letters linking current back disability to service); and  all lay assertions  as to  onset and continuity of  Veteran's back symptoms..  

The examiner must specifically address the significance, if any, of one or more post-service injuries on the development of current spine disability. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed, adjudicate the matter remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the reopened claim for service connection, on the merits, in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney  an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


